DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on July 7, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-19, 21-39, and 41-59 have been examined and rejected. This Office action is responsive to the amendment filed on June 2, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1-19, 21-39, and 41-59 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Regarding independent claim 1, nowhere in Applicant’s specification provides support for the limitation “determine the at least one characteristic of the scene based on a comparison between the one or more statistics of at least the current frame and most recent contextual information from the contextual information determined based on the audio input, the most recent contextual information being determined from the contextual information within a threshold period of time prior to initializing the camera application.” Applicant’s specification [paragraphs 80-82] are reproduced below:

[0080] The white balance gain may be determined based on the current statistics and the audio input and/or the contextual information. While the current statistics may indicate the most likely illuminant for a scene or environment being captured, more than one illuminant may be identified, thus causing ambiguities in illuminant selection or the most likely illuminant may be inaccurate. To alleviate the ambiguities in illuminant selection, weight values may be assigned to various illuminants based on the audio input and/or the contextual information. In this manner, device 400 may use the current statistics with a probability, as indicated by the weight value, that a particular illuminant is likely to be close to the actual illuminant of the scene/environment. For example, the audio input and/or the contextual information may provide a relative likelihood of whether device 400 at the time or near the time at which the current frame was received and/or captured is indoors or outdoors. Based on the audio input and/or the contextual information indicating that device 400 is outdoors while capturing the current frame, relatively higher weight values may be assigned to outdoor illuminants than indoor illuminants. Alternatively, based on the audio input and/or the contextual information indicating that device 400 is indoors while capturing the current frame, relatively higher weight values may be assigned to indoor illuminants than outdoor illuminants.

[0081] For example, perhaps the current statistics for the current frame indicate that the same or near same (e.g., within a threshold) number of statistics exist for a sunny midday illuminant as for a shade illuminant (e.g., the shade illuminant could be indoors or outdoors). However, the audio input and/or the contextual information received at or near the time at which the current frame was received indicates that device 400 is outdoors (e.g., street noise, wind noise, etc.). As such, higher weight values may be assigned to outdoor illuminants than indoor illuminants, resulting in the sunny midday illuminant having a higher weight than the shade illuminant.

[0082] Continuing with this example, if device 400 receives an audio input of a conversation including the words “‘let’s go in the shade” “let’s go under the tree,” device 400 may determine the contextual information of the surrounding environment of device 400 may change in the near future. Based on the fact that the device is outdoors, as previously determined, and with the new contextual information indicating that device 400 may be moving to a shaded area (e.g., either by the words indicating shade or under the tree), a higher weight value may be assigned to the shade illuminant than the sunny midday illuminant. Based on the higher weight value assigned to the shade illuminant, device 400 may determine white balance gains based on the shade illuminant. Device 400 may apply the white balance gains to the current frame and/or to one or more subsequent frames.
As shown in [paragraph 80] above, statistics may be used to identify one or more types of illuminants (i.e. characteristics) in a scene. Ambiguity arises when the statistics identify multiple types of illuminants (e.g. a sunny midday illuminant and a shade illuminant [see paragraph 81]). Such ambiguity is resolved by using weight values assigned to the multiple types of illuminants based on audio input that determines the contextual nature of the scene (e.g. indoor or outdoor). Image capture settings are then determined based on the illuminant with the higher weight [see last two sentences in paragraph 82]. [Paragraphs 80-82] do not disclose that any sort of comparison is done between the statistics of a current frame and the contextual information determined from the audio input, or how such comparison is carried out. Rather, it appears that when use of statistics determines that there exists multiple characteristics of a current frame, the contextual information determined from the audio input will be used to determine a more likely one of the characteristics, and this is reflected by assigning a higher weight to the determined characteristic. Characterizing such a determination by reciting that the statistics are compared with the contextual information appears to be a mischaracterization of the disclosure. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-19, 21-39, and 41-59 are rejected under 35 U.S.C. 103 as being unpatentable over De Bayser et al (U.S. Patent No. 9,918,006) in view of Irani (U.S. Patent No. 10,496,705).

Claims 1-19 (Device)
Claims 21-39 (Method)
Claims 41-59 (Computer Readable Storage Medium)
7-1.	Regarding claims 1, 21, and 41, De Bayser teaches the claim comprising: a memory; a camera including a lens and a sensor; and a processor coupled to the camera and the memory, by disclosing an image capture device including a camera lens, a memory, and a processor [column 5, lines 15-23]. The device also has a user interface that includes one or more interface screens, such as a touch screen [column 5, lines 64-67].
De Bayser teaches the processor configured to: receive an audio input via a microphone, by disclosing that the microphone is configured to receive a voice command from a user [column 5, lines 18-19; column 6, lines 60-64].
De Bayser teaches... determine contextual information based on the audio input..., the contextual information being associated with at least one characteristic of a scene, by disclosing that the voice command includes one or more goals containing a target subject and an image capture function, which are identified using natural language processing [column 5, lines 23-26; column 6, lines 64-66; column 11, lines 35-38], finding the target subject in a database [column 6, line 67 to column 7, line 10], and detecting the target subject in an environment viewed through a camera lens by comparing the visual representation of the target subject with objects appearing in the environment [column 7, lines 10-15].
De Bayser teaches... determine one or more statistics of at least a current frame of the scene, the one or more statistics being associated with the at least one characteristic of the scene, by disclosing that the goal is parsed to extract image features from a scene and quality features from the scene [column 11, lines 44-47]. For quality feature classification, established methods known to those skilled in the art may be used for obtaining the desired metrics, such as a histogram for overall brightness, and for sharpness, fast Fourier transform or the variance of pixel values of a region of interest within the image or full image to determine brightness [column 12, lines 5-17].
De Bayser teaches determine the at least one characteristic of the scene based on a comparison between the one or more statistics of at least the current frame and most recent contextual information from the contextual information determined based on the audio input, by disclosing that a given goal has a target subject that is detected in an environment viewed through a camera lens of the image capture device by comparing the visual representation of the target subject with objects appearing in the environment so that the target subject can be identified and image capture functions applied thereto [column 7, lines 10-16]. Setting features (e.g., quality features) are stored in a rule database [column 11, lines 8-21] that are used to ensure the image achieves a desired result including an increase in light and/or sharpness of an image [column 10, lines 45-61]. These settings features are loaded from the rule database for a given goal, and a comparison is made between the extracted and loaded quality features to determine whether self-turning should be performed to update the camera’s settings [column 11, lines 44-52]. Thus, a characteristic of the environment is determined based on the target subject of the goal, and metrics representing the brightness or sharpness of a current frame containing the target subject is compared against measurements of sharpness, lightness, focus, motion blur, temperature, and contrast according to the user’s goal (i.e. contextual information provided by the user) to determine if any camera settings need to be modified to achieve the desired result.
De Bayser teaches...  output the one or more image capture settings, by disclosing that based on a user’s goals as determined by the voice command [column 11, lines 35-38], adjusting the camera’s settings to capture an image [column 4, line 67 to column 5, line 8; column 7, lines 15-18; column 10, lines 35-51]. Camera settings include shutter speed [column 10, lines 51-61] as well as ISO setting and aperture size [column 1, lines 23-35]. 
De Bayser does not expressly teach that the audio input is received prior to initializing a camera application of the device; that the contextual information is determined prior to initializing the camera application; initializing the camera application;... the most recent contextual information being determined from the contextual information within a threshold period of time prior to initializing the camera application...; and that the output of the one or more image capture settings is done upon initialization of the camera application. Irani discloses a digital assistant that identifies a user’s intent expressed in a natural language input received from the user, obtains information needed to fully infer the user’s intent, determines a task flow for fulfilling the inferred intent, and executes the task flow to fulfill the inferred intent [column 42, lines 43-52]. Input may be speech input [column 42, lines 53-58]. Contextual information may be optionally obtained along with or shortly after the receipt of the user input [column 42, lines 59-64] and includes user-specific data, vocabulary, preferences relevant to the user, and/or information related to the surrounding environment of the user at the time the user request was received [column 42, line 64 to column 43, line 1]. A subset of context data may be used where the context data is received within a threshold amount of time [column 80, lines 27-35]. Suggestions corresponding to the determined tasks are displayed on a screen [column 52, lines 30-40]. Suggestions are associated with an application that may be opened based on user input [column 53, lines 5-13]. Opening an application includes preloading the application with one or more parameters [column 53, lines 14-31]. The application may be a camera application [column 23, lines 37-38, 46]. This reduces the number of inputs required to perform a task when an application used to perform the task is inactive [column 53, lines 31-33]. Since De Bayser discloses adjusting camera settings to achieve the goal indicated by the user [De Bayser, column 10, lines 32-44], it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to allow receipt of the voice command of De Bayser prior to initializing the camera application, determine contextual information within a threshold period of time prior to initializing the camera application, and when opening the application to perform the task, inserting the one or more settings based on contextual information on behalf of the user, as taught by Irani. This would reduce the number of inputs required to perform a task.

7-2.	Regarding claims 2, 22, and 42, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the contextual information includes context associated with an environment in which the device is located, by disclosing that the target subject may refer to a person, an animal, an object, a place, or any desired combination of a person(s), object(s), and/or place(s), as desired [De Bayser, column 7, lines 21-24] and the contextual information that may be optionally obtained along with or shortly after the receipt of the user input [Irani, column 42, lines 59-64] includes information related to the surrounding environment of the user at the time the user request was received [Irani, column 42, line 64 to column 43, line 1].

7-3.	Regarding claims 3, 23, and 43, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the at least one characteristic of the scene includes one or more lighting conditions associated with the scene, by disclosing that the target subject may refer to a person, an animal, an object, a place, or any desired combination of a person(s), object(s), and/or place(s), as desired [De Bayser, column 7, lines 21-24]. Features from the scene are extracted so that the camera may search for settings that can best be applied to achieve one or more of the user’s goals [De Bayser, column 13, lines 23-27]. These features include lightness (e.g., brightness) and temperature [De Bayser, column 10, lines 45-51]. Contextual information that may be optionally obtained along with or shortly after the receipt of the user input [Irani, column 42, lines 59-64] includes information related to the surrounding environment of the user at the time the user request was received [Irani, column 42, line 64 to column 43, line 1] such as lighting and images or videos of the surrounding environment [Irani, column 23, lines 7-10].

7-4.	Regarding claims 4, 24, and 44, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the contextual information includes metadata associated with a current state of the device, by disclosing that based on the user’s goal, certain rules regarding camera setting features are loaded [De Bayser, column 10, lines 45-51; column 11, lines 47-49]. These setting features are compared with extracted quality features from the scene [De Bayser, column 11, lines 49-50] and a determination is made whether a self-tuning step should be performed [De Bayser, column 11, lines 50-52]. Thus, the current settings of the camera (i.e. metadata associated with the current state of the device) are used to determine how capture settings of the camera are to be changed. Further, contextual information may be optionally obtained along with or shortly after the receipt of the user input [Irani, column 42, lines 59-64] includes information related to the software and hardware states of the device at the time the user request was received [Irani, column 42, line 64 to column 43, line 1; Maguire, column 4, lines 34-42]

7-5.	Regarding claims 5, 25, and 45, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the contextual information includes one or more keywords identified in the audio input, by disclosing receiving a voice command from a user comprising a target subject and an image capture function [De Bayser, column 5, lines 18-19; column 6, lines 60-66] and analyzing keywords in speech input to determine the actionable intent and corresponding properties [Irani, column 44, line 66 to column 45, line 61].

7-6.	Regarding claims 6, 26, and 46, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the one or more image capture settings includes at least one of one or more exposure settings, a white balance gain, or a lens position, by disclosing that the image capture function includes one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5]. This includes shutter speed, ISO setting and aperture size [De Bayser, column 1, lines 22-26].

7-7.	Regarding claims 7, 27, and 47, De Bayser-Irani teach all the limitations of claims 6, 26, and 46 respectively, wherein determining the one or more image capture settings includes determining the white balance gain, by disclosing that camera settings to be adjusted to achieve a goal include temperature, or white balance [De Bayser, column 10, lines 32-34, 45-49; column 10, line 62 to column 11, line 5].
De Bayser-Irani teach wherein determining the white balance gain includes: determining the white balance gain based on the comparison between the one or more statistics of at least the current frame and the most recent contextual information, by disclosing that a given goal has setting features (e.g., quality features) stored in a rule database [De Bayser, column 11, lines 8-21] that are used to ensure the image achieves a desired result including an increase in light and/or sharpness of an image [De Bayser, column 10, lines 45-61]. These settings features are loaded from the rule database for a given goal, and a comparison is made between the extracted and loaded quality features to determine whether self-turning should be performed to update the camera’s settings [De Bayser, column 11, lines 44-52]. Thus, metrics representing the brightness or sharpness of a current frame is compared against measurements of sharpness, lightness, focus, motion blur, temperature, and contrast according to the user’s goal (i.e. contextual information provided by the user) to determine if any camera settings need to be modified to achieve the desired result.

7-8.	Regarding claims 8, 28, and 48, De Bayser-Irani teach all the limitations of claims 7, 27, and 47 respectively, wherein outputting the one or more image capture settings includes: applying the white balance gain to one or more subsequent frames, by disclosing updating the camera settings to achieve the user’s goal [De Bayser, column 11, lines 52-55]. The user can then capture the image using the camera settings that have been applied [De Bayser, column 7, lines 15-17; column 9, lines 9-11]. The user interface of the camera displays image capture device information to the user [De Bayser, column 5, lines 64-67]. A camera learning module and a camera self-tuning module may access features for adjusting camera settings based on photographs and features from photographs captured by a user in the past, so that the camera may learn the user’s preferred settings in different contexts and with regard to different image capture goals of the user [De Bayser, column 12, line 41 to column 13, line 7]. 

7-9.	Regarding claims 9, 29, and 49, De Bayser-Irani teach all the limitations of claims 8, 28, and 48 respectively, wherein the processor is further configured to: output the one or more subsequent frames with the applied white balance gain for display, by disclosing updating the camera settings to achieve the user’s goal [De Bayser, column 11, lines 52-55]. The user can then capture the image using the camera settings that have been applied [De Bayser, column 7, lines 15-17; column 9, lines 9-11]. The user interface of the camera displays image capture device information to the user [De Bayser, column 5, lines 64-67].

7-10.	Regarding claims 10, 30, and 50, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the one or more image capture settings include one or more exposure settings, and wherein the processor is further configured to: apply the one or more exposure settings to one or more subsequent frames; and output the one or more subsequent frames with the applied one or more exposure settings for display, by disclosing that camera settings that may be adjusted to achieve the user’s goal include one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5]. This includes shutter speed, ISO setting and aperture size [De Bayser, column 1, lines 22-26]. Camera settings are updated to achieve the user’s goal [De Bayser, column 11, lines 52-55]. The user can then capture the image using the camera settings that have been applied [De Bayser, column 7, lines 15-17; column 9, lines 9-11]. The user interface of the camera displays image capture device information to the user [De Bayser, column 5, lines 64-67].

7-11.	Regarding claims 11, 31, and 51, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein determining the one or more image capture settings includes determining the lens position based on the contextual information, wherein the lens position includes an initial lens position, by disclosing that camera settings that may be adjusted to achieve the user’s goal include one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5].

7-12.	Regarding claims 12, 32, and 52, De Bayser-Irani teach all the limitations of claims 11, 31, and 51 respectively, wherein the processor is further configured to: cause the camera to move the lens of the camera from a current lens position to the determined lens position, by disclosing that camera settings that may be adjusted to achieve the user’s goal include one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5].

7-13.	Regarding claims 13, 33, and 53, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein at least one the audio input or the contextual information are stored in the memory for a period of time, by disclosing a learning module that may learn a user’s preferred settings for different picture taking contexts where associated features and settings for a captured photo are stored in a features database [De Bayser, column 12, lines 47-59].

7-14.	Regarding claims 14, 34, and 54, De Bayser-Irani teach all the limitations of claims 13, 33, and 53 respectively, wherein determining the one or more image capture settings includes determining the one or more image capture settings upon initialization of the camera application based on the audio input or the contextual information stored in the memory for the period of time, by disclosing accessing features from the features database for adjusting camera settings based on the photographs and features from photographs captured by the user in the past [De Bayser, column 12, lines 41-46].

7-15.	Regarding claims 15, 35, and 55, De Bayser-Irani teach all the limitations of claims 14, 34, and 54 respectively, wherein determining the one or more image capture settings upon initialization of the camera application includes determining a white balance gain based on the audio input or the contextual information, by disclosing that camera settings to be adjusted to achieve a goal include temperature, or white balance [De Bayser, column 10, lines 32-34, 45-49; column 10, line 62 to column 11, line 5].

7-16.	Regarding claims 16, 36, and 56, De Bayser-Irani teach all the limitations of claims 14, 34, and 54 respectively, wherein determining the one or more image capture settings upon initialization of the camera application includes determining one or more exposure settings based on the audio input or the contextual information, by disclosing that camera settings that may be adjusted to achieve the user’s goal include one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5]. This includes shutter speed, ISO setting and aperture size [De Bayser, column 1, lines 22-26].

7-17.	Regarding claims 17, 37, and 57, De Bayser-Irani teach all the limitations of claims 14, 34, and 54 respectively, wherein determining the one or more image capture settings upon initialization of the camera application includes determining an initial lens position based on the audio input or the contextual information, by disclosing that camera settings that may be adjusted to achieve the user’s goal include one of a brightness modification function, a focus modification function, a motion blur modification function, a temperature modification function, a contrast modification function, or any other camera related function typically provided by a camera [De Bayser, column 8, lines 22-30; column 10, line 45 to column 11, line 5].

7-18.	Regarding claims 18, 38, and 58, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, wherein the processor is further configured to: capture an image using the one or more image capture settings, by disclosing that the user can capture the image using the camera settings that have been applied [De Bayser, column 7, lines 15-17; column 9, lines 9-11].

7-19.	Regarding claims 19, 39, and 59, De Bayser-Irani teach all the limitations of claims 1, 21, and 41 respectively, further comprising: a display, by disclosing a user interface that includes one or more interface screens [De Bayser, column 5, lines 64-67].

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendments to claims 1, 6, 10, 13, 16, 21, 26, 30, 33, 36, 41, 46, 50, 53, and 56.
	Regarding independent claim 1, Applicant alleges that De Bayser et al (U.S. Patent No. 9,918,006) in view of Irani (U.S. Patent No. 10,496,705) fail to describe or make obvious a device comprising a processor configured to, at least “determine contextual information based on the audio input prior to initializing the camera application, the contextual information being associated with at least one characteristic of a scene,” “determine one or more statistics of at least a current frame of the scene, the one or more statistics being associated with the at least one characteristic of the scene,” “determine the at least one characteristic of the scene based on a comparison between the one or more statistics of at least the current frame and most recent contextual information from the contextual information determined based on the audio input, the most recent contextual information being determined from the contextual information within a threshold period of time prior to initializing the camera application,” and “determine one or more image capture settings based on the determined at least one characteristic of the scene,” as has been amended to claim 1.
	Examiner notes that claim 1 has been rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Nonetheless, the combination of Bayser in view of Irani teach the claim limitations.
	Bayser discloses that a given goal has a target subject that is detected in an environment viewed through a camera lens of the image capture device by comparing the visual representation of the target subject with objects appearing in the environment so that the target subject can be identified and image capture functions applied thereto [column 7, lines 10-16]. Setting features (e.g., quality features) are stored in a rule database [column 11, lines 8-21] that are used to ensure the image achieves a desired result including an increase in light and/or sharpness of an image [column 10, lines 45-61]. These settings features are loaded from the rule database for a given goal, and a comparison is made between the extracted and loaded quality features to determine whether self-turning should be performed to update the camera’s settings [column 11, lines 44-52]. Thus, a characteristic of the environment is determined based on the target subject of the goal, and metrics representing the brightness or sharpness of a current frame containing the target subject is compared against measurements of sharpness, lightness, focus, motion blur, temperature, and contrast according to the user’s goal (i.e. contextual information provided by the user) to determine if any camera settings need to be modified to achieve the desired result.
De Bayser does not expressly teach that the audio input is received prior to initializing a camera application of the device; that the contextual information is determined prior to initializing the camera application; initializing the camera application;... the most recent contextual information being determined from the contextual information within a threshold period of time prior to initializing the camera application...; and that the output of the one or more image capture settings is done upon initialization of the camera application. Irani discloses a digital assistant that identifies a user’s intent expressed in a natural language input received from the user, obtains information needed to fully infer the user’s intent, determines a task flow for fulfilling the inferred intent, and executes the task flow to fulfill the inferred intent [column 42, lines 43-52]. Input may be speech input [column 42, lines 53-58]. Contextual information may be optionally obtained along with or shortly after the receipt of the user input [column 42, lines 59-64] and includes user-specific data, vocabulary, preferences relevant to the user, and/or information related to the surrounding environment of the user at the time the user request was received [column 42, line 64 to column 43, line 1]. A subset of context data may be used where the context data is received within a threshold amount of time [column 80, lines 27-35]. Suggestions corresponding to the determined tasks are displayed on a screen [column 52, lines 30-40]. Suggestions are associated with an application that may be opened based on user input [column 53, lines 5-13]. Opening an application includes preloading the application with one or more parameters [column 53, lines 14-31]. The application may be a camera application [column 23, lines 37-38, 46]. This reduces the number of inputs required to perform a task when an application used to perform the task is inactive [column 53, lines 31-33]. Since De Bayser discloses adjusting camera settings to achieve the goal indicated by the user [De Bayser, column 10, lines 32-44], it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to allow receipt of the voice command of De Bayser prior to initializing the camera application, determine contextual information within a threshold period of time prior to initializing the camera application, and when opening the application to perform the task, inserting the one or more settings based on contextual information on behalf of the user, as taught by Irani. This would reduce the number of inputs required to perform a task.
	Examiner suggests clarifying amendments to more accurately reflect [paragraphs 80-82] of Applicant’s specification. 
Similar arguments have been presented for independent claims 21 and 41 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-19, 22-39, and 42-59 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 21, and 41. However, as discussed above, De Bayser in view of Irani are considered to teach claims 1, 21, and 41, and consequently, claims 2-19, 22-39, and 42-59 are rejected.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178